Citation Nr: 0218834	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from September 
18, 1997, to July 8, 2001.

2.  Entitlement to an evaluation in excess of 70 percent 
for PTSD from July 9, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  In that decision, the RO granted 
entitlement to service connection for PTSD and assigned a 
10 percent evaluation, effective September 18, 1997, the 
date of claim for the disability at issue.  In July 1998, 
the veteran advised the RO that he believed he should have 
a higher rating than the assigned 10 percent for his 
service-connected PTSD.  That notice of disagreement (NOD) 
initiated his current appeal.

In a subsequent rating action, dated in August 1998, the 
RO increased the evaluation for PTSD to 30 percent, 
effective from September 18, 1997.  The RO provided the 
veteran with a statement of the case (SOC), dated in 
August 1998, by mail in September 1998.  The veteran's 
appeal continued to the Board, and, in September 2000, the 
Board remanded this case to the RO for further development 
and adjudicative action.

In a supplemental statement of the case (SSOC) issued in 
October 2001, the RO increased the evaluation for PTSD to 
70 percent, effective from July 9, 2001.  Both evaluations 
represent less than the maximum available under applicable 
diagnostic criteria, and the veteran is therefore deemed 
to have, in effect, two increased-rating claims for PTSD 
that remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The disability currently at issue on appeal arose from an 
initial grant of entitlement to service connection.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as assigning "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, the issues 
for appellate review have been recharacterized as shown on 
the first page of this decision.


FINDINGS OF FACT

1.  During the period from September 18, 1997, through 
July 8, 2001, PTSD was manifested by complaints of 
nightmares, mood swings, panic attacks, and violent 
acting-out, but there was no evidence of suicidal or 
homicidal ideation or delusional thoughts, and no visual 
or auditory hallucinations.  

2.  These manifestations show occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks, 
sleep impairment, and mild memory loss.

3.  During the period on and after July 9, 2001, PTSD was 
manifested by depression, sleep impairment, flashbacks, 
nightmares, sleep disturbance, intrusive thoughts, and 
some restriction of affect, but the veteran was fully 
oriented, with no visual or auditory hallucinations, and 
his insight and judgment appeared good.

4.  These latter manifestations show occupational and 
social impairment with no more than deficiencies in most 
areas, such as work school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting 
the ability to function independently appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and 
hygiene, and inability to establish and maintain effective 
relationships; total occupational and social impairment is 
not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD from September 18, 1997, to July 8, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 
(DC) 9411 (2002).

2.  The criteria for an evaluation in excess of 70 percent 
from July 9, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See Holliday, supra; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  The appellant was 
advised, by virtue of the detailed September 1998 SOC and 
October 2001 SSOC, of the pertinent law and what the 
evidence must show in order to substantiate his claim.  
Moreover, in a November 2000 letter, the veteran was 
requested to submit specific names, addresses, and 
approximate dates of treatment for all health care 
providers, private and VA and complete authorization 
forms.  He was further advised that VA would attempt to 
obtain such records so identified.  Subsequently, 
treatment records from 1997 to present were obtained and 
associated with the claims file.

The Board, therefore, believes that appropriate notice has 
been given in this matter.  The SOC also advised him of 
the evidence that had been obtained and considered by the 
RO.  A March 2001 letter from the RO again advised the 
veteran that VA would obtain evidence for him, with proper 
authorization.  Furthermore, the RO provided the veteran 
with a contemporaneous VA examination in accordance with 
the Board's September 2000 remand instructions.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  It is 
thus clear that substantial compliance with the 
requirements of the VCAA has been established in this 
matter.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001), noting, "When there is 
extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual Background

Service records for the period December 1942 to February 
1946 show that the veteran's enlistment examination was 
within normal limits.  His nervous system was described as 
normal.  The remainder of the veteran's service medical 
records are negative for any complaint of, or treatment 
for, a nervous disorder.  The February 1946 separation 
examination revealed no abnormalities.  The veteran's 
military service separation document shows that he 
participated in action against the enemy at Iwo Jima, 
Volcano Island, from February 19, 1945, to March 16, 1945.

VA outpatient treatment records dated from November 1997 
to March 1998 show that the veteran participated in group 
therapy for his PTSD symptomatology.  

The veteran submitted magazine articles, which described 
his unit's military operations in World War II; his 
participation in some of the heaviest fighting in Marine 
Corps history was noted.  The veteran reported that two 
soldiers in his unit survived Iwo Jima.  He further 
reported that his symptoms of PTSD included nightmares, 
mood swings, violent actions, and panic attacks.

The veteran was accorded a VA mental disorders examination 
in April 1998.  He was extremely cooperative, articulate, 
and considered an excellent informant.  He was neat and 
clean in appearance, and personal hygiene appeared to be 
adequate.   He was married, this being a onetime-only 
marriage.  It was noted that he has two children, who are 
living independently.  His current symptoms included 
survivor guilt, nightmares, intrusive thoughts, startle 
response, and sleep difficulty in the morning.  

The veteran was accorded a VA PTSD examination in May 
1998.  His reported symptoms were survivor guilt, 
nightmares, mood swings, and violent acting out.  He was 
described as neat and clean in appearance.  He was affable 
and cooperative.  He was quite talkative.  There was no 
evidence of psychotic symptoms, delusions, or 
hallucinations, or of suicidal ideation.  He was receiving 
group therapy on a biweekly basis.  It was noted that he 
tended to be socially alienated.  The diagnosis was PTSD, 
mild, chronic.  A GAF score of 53 was provided.  

In a July 1998 statement, the veteran's spouse stated that 
the veteran had long-term symptoms of PTSD, which affected 
his ability to run the family business.  She indicated 
that he had a lack of concentration, and became frustrated 
and panicky with ordinary business.

Treatment records obtained from the Vet Center show that 
the veteran was seen from October 1997 to January 1998, 
for counseling.  

VA outpatient treatment records dated from July 1998 to 
May 2001 show that that the veteran was seen on a regular 
basis.  He was participated in group sessions, with 
reports indicating he was in relatively good spirits, his 
PTSD symptoms were well managed, and his condition was 
stable.  He reported that he had a stringent exercise 
regimen that helped with his symptoms.  He also worked in 
his own monument business to help keep his symptoms under 
control.  He was shown relaxation techniques to help 
decrease his anxiety.  In July 1999, he was referred for a 
mental health consultation, which showed concentration was 
slightly diminished; he had a moderate degree of anxiety, 
and was somewhat depressed.  He was placed on medication.  
In December 1999, it was noted that he was not depressed 
in any sustained way, and his main PTSD symptom was 
recurring nightmares, which waxed and waned.  The 
nightmares were not impacting on his ability to carry out 
activities of daily living.  In April 2000, the veteran 
decided to stop attending the group sessions because he 
found the sessions disturbing rather than helpful.  In 
June 2000, it was noted that he was dealing with his PTSD.  
In November 2000, his condition was stable, no better and 
no worse.  In February 2001, he was diagnosed with 
prostate cancer, but was not overly depressed or having 
any increase in his PTSD symptoms.  

The veteran again underwent a VA PTSD examination in July 
2001.  He reportedly had worked for 20 years in the 
wholesale seafood business.  He and his wife were also 
noted to have a part-time monument business.  It had been 
difficult to run the monument business over the past 5 to 
7 years, due to the disruptive effects of PTSD symptoms.  
On examination his appearance, attitude, and behaviors 
were grossly within normal limits.  He looked younger than 
his stated age.  His attire was casual, neat, and 
appropriate.  His hygiene and grooming were good.  He had 
good eye contact.  His sensorium was intact.  He appeared 
nervous and restless.  His speech was rapid and pressured 
but otherwise relevant and coherent.  His thought 
processes were rational, coherent, and goal-directed.  
There was no evidence of hallucinations, compulsions, or 
ritualistic behavior.  He was prone to frequent 
preoccupations with World War II combat themes.  He was 
oriented times three.  He was able to complete a simple 
concentration task, although he took an extraordinarily 
long time.   Short-term memory was poor.  His cognitive 
impairment seemed to be secondary to his PTSD symptoms.  
His mood was markedly anxious and distressed.  His affect 
was constricted to the point of being over-controlled.  
The diagnosis was PTSD, chronic, and severe associated 
depression.  A GAF score of 47 was provided.  The examiner 
opined that his current level of personal and social 
adjustment was severely impaired.  His only significant 
relationship was his wife.  His current level of 
occupational functioning was described as severely 
impaired.  

III.  Legal analysis

Disability evaluations are determined by the application 
of a schedule of ratings, which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 38 C.F.R. § 4.1 (2002) requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of 
the entire recorded history, and that each disability must 
be considered from the point of view of the veteran's 
working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, 
the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make 
a more precise evaluation of the level of the disability 
and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods, based upon the facts 
found during the appeal period.

For evaluating PTSD, Diagnostic Code 9411, pursuant to 38 
C.F.R. § 4.130, provides for the following pertinent 
evaluations:

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting ); inability to establish and 
maintain effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

The Board notes that words such as "considerable" and 
"severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6.   It should also 
be noted that use of terminology such as "mild" and 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 4.2, 4.6.

Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
defined as serious symptoms or any serious impairment in 
social, occupational, or school functioning.   A score of 
51 to 60 is defined as moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
A GAF of 61 to 70 is defined as some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some 
meaningful interpersonal relationships.

The Board observes that the initial disability rating for 
the veteran's PTSD was recently increased to 70 percent in 
the most recent supplemental statement of the case, issued 
in October 2001, with that rating made effective from July 
9, 2001.  As this grant was made effective after the date 
of service connection, the issue of a rating in excess of 
70 percent from July 9, 2001, to the present shall be 
evaluated following analysis of the initial disability 
evaluation.

Evidence related to the initial level of severity of the 
veteran's PTSD, i.e., from the date of service connection 
on September 18, 1997, to the date of the grant of an 
increased rating on July 9, 2001, includes a VA 
psychiatric examination dated in May 1998, and VA 
outpatient treatment records, to include Vet Center 
records.  

At the time of his May 1998 VA PTSD examination, the 
veteran described symptoms associated with his PTSD to 
include survivor guilt, nightmares, mood swings, and 
violent acting out.  He was alert and cooperative.  There 
was no evidence of psychotic symptoms, delusions, 
hallucinations, or suicidal ideations.  The record 
reflects that he was involved in group therapy.  

VA outpatient treatment records, including Vet Center 
records dated from December 1997 to November 2000, show 
that the veteran has participated in ongoing therapy for 
his PTSD symptomatology.  These records show that the 
veteran's PTSD symptoms were being well managed and his 
condition was stable.  He reported that medication and 
exercise helped to control his PTSD symptoms.  The veteran 
maintained employment during this period.  

What the evidence up to that point shows is that the 
veteran exhibited no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and normal conversation) due 
to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting name, directions, recent events).  Prior to 
July 9, 2001, the evidence reflects that he was able to 
function satisfactorily with routine behavior, even though 
he had numerous PTSD symptoms.  He could take care of 
himself and conducted normal conversation.  He was fully 
oriented.  At that point, the evidence does not show 
occupational and social impairment to the level of 
severity to warrant a rating in excess of 30 percent.  For 
example, reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of memory, impaired judgment, 
impaired abstract thinking, are simply not shown.  38 
C.F.R. § 4.130, DC 9411.

As to an evaluation in excess of 70 percent from July 9, 
2001, the record does not reflect that the veteran 
exhibits the symptoms required for a total disability 
rating.  For example, he does not exhibit gross impairment 
in thought processes or communication, delusions, or 
hallucinations and grossly inappropriate behavior.  There 
is no evidence of an inability to perform activities of 
daily living.  There is no indication that he is in danger 
of hurting himself or others, and he is not disoriented as 
to time and place.  38 C.F.R. § 4.130, DC 9411.  

As the Board noted above, this claim pertains to the 
initial rating granted by the RO after initially service 
connecting PTSD.  The veteran has, in effect, been in 
receipt of "staged" ratings.  Based upon the evidence of 
record, and with full consideration of the veteran's 
contentions, the Board finds no basis for changing the 
current rating scheme adopted by the RO.  See Fenderson, 
supra.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

The Board has also considered the assignment of an 
increased evaluation in this case on an extra-schedular 
basis, under 38 C.F.R. § 3.321(b)(1).  However, a basis 
for an extra-schedular evaluation is not shown.  There is 
no evidence, nor has it been alleged, that the service-
connected PTSD has caused marked interference with 
employment or frequent periods of hospitalization, or that 
it has otherwise presented an exceptional or unusual 
disability picture.  The record shows that the veteran has 
never been hospitalized at any time for his service-
connected PTSD.  The records also show that the veteran is 
retired, and is now 77 years old.  Following his 
retirement, the veteran maintained a part-time monument 
business, which has suffered as a result of his PTSD 
symptoms.  The Board does not find this to be an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App.  289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that 
industrial capabilities are impaired.)  

Finally, the Board expresses its great respect for the 
veteran's exemplary and courageous service in support of 
the Nation during World War II.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
PTSD from September 18, 1997 to July 8, 2001, is denied.

Entitlement to an evaluation in excess of 70 percent for 
PTSD from July 9, 2001, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

